Citation Nr: 1123875	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1977 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2011, the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea had its onset during his active military service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claim of entitlement to service connection for obstructive sleep apnea, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran contends that he suffers from obstructive sleep apnea as a result of his active military service.  Specifically, he asserts that, during service, he began to exhibit symptomatology associated with his claimed sleep disorder.

Service treatment records detailed that the Veteran was treated on numerous occasions for upper respiratory infections with sinusitis and allergic rhinitis during service.  In December 1980 and October 1991, he complained of sinus congestion at night as well as sinus problems and difficulty falling asleep due to congestion.  In a July 1993 Report of Medical History, the Veteran complained of ear, nose, and throat (ENT) trouble, sinusitis, hay fever, and severe sinus conditions.  The examiner noted that the Veteran snores, had serious sinus congestion, and ordered an ENT consultation.  In his July 1993 service separation examination report, the examiner noted increased left tonsil size.  A July 1993 ENT consultation report noted a history of chronic snoring and mouth breathing as well as listed a provisional diagnosis of questionable obstructed upper airway. 

Post-service private treatment records dated in December 1996 showed that the Veteran was admitted for inpatient treatment of a left upper airway obstruction status post surgery.  Additional surgical pathology reports detailed that the Veteran had undergone a tonsillectomy, uvulaectomy, and sinus removal.  

Additional private treatment records dated from 2003 to 2007 detailed findings of hypersomnia with sleep apnea, sleep disorder, and snoring.  An October 2003 polysomnogram report from Sleep Disorders Center of Georgia listed an impression of very obstructive sleep apnea corrected with nasal CPAP therapy.  In the pre-procedure sleep questionnaire, the Veteran complained of having those problems for many years. 

The Veteran submitted lay statements from multiple family members in 2008 and 2009.  His ex-spouse and ex-sister-in-law detailed that they had observed the Veteran's heavy and loud snoring as well as breathing cessation while sleeping in the 13 years he was part of their family from 1990 to 2003.  His mother also made the same assertions as well as indicated that the Veteran did not have these problems prior to service.  In 2009, the Veteran's current spouse indicated that she had known the Veteran since 2005 and observed loud snoring and interrupted breathing during sleep. 

In a February 2009 statement, a private physician, R. C. B., M. D., noted that the Veteran has been treated for obstructive sleep apnea and opined that it was possible that his chronic snoring was related to prior manifestations of that disorder.

A private physician identified as G. Z. L., M.D., indicated that the Veteran has chronic allergic rhinitis with turbinate hypertrophy which certainly contributes to his chronic snoring and sleep apnea in a February 2009 statement.  It was further noted that he saw essentially no benefit after his uvulaectomy and tonsillectomy as he was totally nasally obstructed with those conditions and still cannot breathe through his nose. 

In a March 2011 statement, another private physician, M. B. M., M. D., listed as a Diplomate of the American Board of Sleep Medicine, opined that it is more likely than not that the Veteran suffered from obstructive sleep apnea while in the military.  Based on his review of the record, the physician noted that documentation of snoring and an obstructed upper airway was noted in 1989 and that both of those findings were common in obstructive sleep apnea.  He reiterated the Veteran's statements prior to his 2003 sleep study that he had symptoms of sleep apnea for many years.  Finally, he cited to statements of the Veteran's family members and others observing signs of sleep apnea during service.  He also referred to a medical treatise entitled Principles and Practice of Sleep Medicine, 5th edition, indicating that the above findings could be further explained by that text. 

As an initial matter, the Board notes that the post-service private treatment records dated from 2003 to 2009 did reflect findings of obstructive sleep apnea.  Shedden element (1) is therefore met.

As for the second requirement for service connection, a disease or injury incurred or aggravated during service, an in-service examiner noted that the Veteran snored, had serious sinus congestion, and ordered an ENT consultation in a July 1993 Report of Medical History.  In the July 1993 service separation examination report, the examiner noted increased left tonsil size.  A July 1993 ENT consultation report noted a history of chronic snoring and mouth breathing as well as listed a provisional diagnosis of questionable obstructed upper airway.  The Veteran has also provided statements indicating that he had continued to experience these symptoms during service as well as since his discharge.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary (31st ed.) (2007).  In this case, there is no dispute that Veteran is competent to report symptoms of sleeping disturbances he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, there is some question as to the competency of a lay person to diagnose the sleep disruptions that he or she may experience as sleep apnea, because, by definition, the person is asleep when there is a cessation of breathing.  In any event, the Veteran also submitted supporting statements from multiple family members asserting that they have personally witnessed him snoring loudly as well as to stop breathing while sleeping during the time period he was on active duty as well as after separation.  Therefore, the Board finds that the evidence establishes that the Veteran experienced symptoms of a chronic sleep disorder in service.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current obstructive sleep apnea and in-service complaints and treatment is still needed to satisfy Shedden element (3).  
In a March 2011 private medical opinion discussed above, the physician clearly opined that it was more likely than not that the Veteran suffered from obstructive sleep apnea while in the military, citing to documents of record as well as to medical treatise evidence to further buttress his statements. 

In view of the totality of the evidence, including the Veteran's documented in-service complaints of snoring as well as treatment for questionable obstructed upper airway, the current findings of obstructive sleep apnea, the February 2009 and March 2011 private physician opinions, and the competent and credible lay statements of record asserting continuity of symptomatology since service, the Board finds that the evidence supports the conclusion that obstructive sleep apnea is causally related to the Veteran's active service.  As such, the Board finds that entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


